Christian, J.,
dissenting:
I find I am unable to coneur in the majority opinion in this case for the following reasons:
The parties to the contract in this litigation are expressly and clearly set forth as follows:
“This agreement made this 31st day of May, 1924, between Ghent Methodist Episcopal Church South by its music committee, party of the first part, and Harry J. Zehm, party of the second part, both of Norfolk, Virginia.” The purpose of said contract was to employ said Zehm as organist and music director at the church services and religious worship of the congregation that usually worships at said church.
Sections 58 and 59 of Virginia Constitution prohibit religious congregations from contracting or being contracted with, or suing or being sued; or holding or owning property, except to a limited extent fixed by statute and in that latter case the title and control must be vested in trustees subject to direction of the courts. So that religious associations are not recognized as legal entities and cannot appoint agents therefore be principals.
By the discipline of the Methodist Church the members of the board of stewards are elected by the quarterly conference upon nomination of the preacher in charge, who is appointed annually to the station by the presiding Bishop. The preacher in charge is clothed with all authority to direct the worship and services of the church. The stewards are but his assistants and advisers, in carrying out the objects and purposes of the church organization.
*775The duties of the board of stewards, composed of the preacher in charge and members, like vestries and boards of deacons, are to make up the budget of expenses of the church activities and raise the necessary-funds to pay for the same by voluntary contributions from the members. This is according to the spirit of the constitution; that the support of the church or ministry shall be by voluntary contributions or the subject of private individual contract, and neither the General Assembly nor the courts directly or indirectly can contravene this policy of the organic law, and compel any member of a congregation to contribute to the support of the church or ministry contrary to his will and intention.
There are some rules of the law of agency, which in some eases have held parties entering into contracts for unincorporated bodies or religious congregations personally bound by such contracts. One of the principles upon which individual liability is sometimes enforced, is that the contract is of such character that it can be made effective only by making the agent who made it personally liable therefor, unless it clearly appears by the contract that he did not intend to be bound. Am. & Eng. Encyc. Yol. 1 (1st. ed.) page 406.
The rule of law laid down by the courts and followed for more than a century is: “But agents of charitable, religious or political and kindred societies are as a rule not responsible on contracts made with third parties, when the third party knows that they are acting for such societies; unless it be distinctly understood that such third party is dealing with the agent on his personal credit.” Devess v. Gray, 22 Ohio St. 159; Tobey v. Claflin, Fed. Cas. No. 14066, 3 Sumner (U. S.) 379; Eichbaum v. Irons, 6 Watts & Sergeant (Pa.) 67, 40 Am. Dec. 540; 1 Am. & Eng. Encyc. (1st ed.) page *776406, note. These rules are never applicable except to the agent actually making the contract.
Mechem on Agency, Vol. 1 (2nd ed.) section 1389, discussing this rule of law states that the determinative principle underlying it is “to whom the credit was extended.” And while the agent of an unincorporated association is presumed to pledge his own credit in order to make the contract effective, there are two exceptions to the rule, (a) “where the agent expressly excluded personal responsibility, (b) or that the person extending credit may have done so in reliance upon voluntary payments, subscriptions or funds to be paid.”
Zehm knew that the services rendered a religious congregation ini ts worship was only payable out of voluntary subscriptions from the members and that neither the music committee nor board of stewards were liable personally for his salary unless it was distinctly understood between them that they were to be individually or collectively so bound, yet he made his contract with the church and required no.security, and the court cannot now make a contract for him.
Zehm knew, the people generally know, and the lawmakers, legislators and courts, know that Christian denominations of this State are governed by a higher law than statute or decision, and do not require the sheriff to compel them to meet their moral obligations. Nor would this suit ever have been necessary, but for the situation Zehm’s wife had placed him before the public. It will be a sad day for religion in this State when the singing in the worship of God is made the subject of barter and pelf like ordinary amusements.
The result of the majority opinion will be to make boards of stewards, vestries, and boards of deacons quasi-corporations or partnerships, whereby the mem*777bers, jointly and severally, .without their consent or intention are bound by law for all the debts and contracts of their various congregations. It will be s'o far-reaching and contrary to the genius and spirit of our institutions, that few people will serve in such capacity.